Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00104-CR

                                     Hector Edmundo PINTO,
                                             Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005CR1598
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: October 2, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           In 2006, pursuant to a plea agreement, appellant Hector Edmundo Pinto pled nolo

contendere to the offense of indecency with a child by contact. The trial court, in accordance with

the plea agreement, sentenced Pinto to five years deferred adjudication probation. As a condition

of his probation, Pinto, who was not a United States citizen, was required to immediately leave the

country or be deported, and was further ordered not to illegally re-enter the country.

           In 2009, the State filed a motion to adjudicate Pinto guilty and revoke his probation,

claiming Pinto had violated his probation by illegally re-entering the United States after his
                                                                                      04-13-00104-CR


deportation. At the revocation hearing, Pinto testified and pled true to the State’s allegation that

he had illegally re-entered the country. The trial court found the State’s allegation true. Based on

a plea agreement, the trial court sentenced Pinto to three years confinement in the Texas

Department of Criminal Justice–Institutional Division. Pinto then perfected this appeal.

       Pinto’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel

provided proof Pinto was given a copy of the brief and motion to withdraw and was informed of

his right to review the record and file his own brief. Pinto filed a brief on his own behalf in which

he alleges his counsel was ineffective during his original plea of nolo contendere because he failed

to advise Pinto of the full consequences of his plea. He also complains about the delay in his

original deportation, which apparently resulted in his inability to return to Guatemala before his

father’s death.

       When an Anders brief and a subsequent pro se brief are filed, we must review the entire

record and determine (1) the appeal is without merit and issue an opinion explaining there is no

reversible error, or (2) there are arguable grounds for appeal and issue an opinion remanding the

cause to the trial court for appointment of new appellate counsel. Garner v. State, 300 S.W.3d
763, 766 (Tex. Crim. App. 2009) (citing Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005) (holding court of appeals may address merits of issues raised by pro se only after any

arguable grounds have been briefed by new appointed counsel)).

       We have carefully reviewed the record, counsel’s brief, and Pinto’s brief and find no

reversible error and agree with counsel the appeal is without merit. See id. We therefore grant the

motion to withdraw filed by Pinto’s appointed counsel and affirm the trial court’s judgment. See
                                                -2-
                                                                                      04-13-00104-CR


id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Pinto wish to seek further review of this

case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review.          Any petition for

discretionary review must be filed within thirty days after either the day our judgment is rendered

or the day the last timely motion for rehearing or timely motion for en banc reconsideration is

overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be

filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.


                                                  Marialyn Barnard, Justice

Do Not Publish




                                                -3-